Judgment, Supreme Court, New York County, entered on November 20, 1970, in favor of the plaintiff Halli Hackathorn in the sum of $35,470.10 and in favor of the plaintiff James L. Hackathorn in the sum of $5,005.80, unanimously reversed, on the law and on the facts, and a new trial granted, with costs to abide the event, unless plaintiff Halli Hackathorn, within 20 days of service upon her by defendant of a copy of the order entered herein, stipulates to accept $25,000 in lieu of the award by verdict, in which event the judgment as so reduced and amended is affirmed, without costs and without disbursements. It is our opinion that the award to plaintiff Halli Hackathorn by verdict of $35,000 was excessive and is not supported by the record. We do not find that portion of the judgment in favor of the plaintiff James L. Hackathorn to be excessive. Concur—Capozzoli, J. P., MeGrivern, Kupferman, Murphy and Steuer, JJ.